PER CURIAM.
Clifford Cline appeals an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a).
The trial court denied the motion because it was not verified. There is, however, no requirement for verification for a Rule 3.800 motion. See Fla. R.Crim. P. 3.800(a); Raley v. State, 675 So.2d 170, 172 (Fla. 5th DCA 1996); Judge v. State, 596 So.2d 73, 76-77 (Fla. 2d DCA 1991) (en banc); see also Braun v. State, 789 So.2d 1250, 1251 n. 1 (Fla. 4th DCA 2001).
Accordingly we reverse the order and remand for further consideration by the trial court. We express no opinion on the merits of the Rule 3.800 motion.
*765Reversed and remanded for further proceedings consistent herewith.